PER CURIAM.
Under the facts and uncontroverted mitigating circumstances of this case which reflect that there was no wilful disregard of the court’s order, it was an abuse of the court's discretion for it to enter final judgment against Tarek Wadji Investments, N.V. because of its failure to timely retain new counsel. We reverse and remand upon authority of Mercer v. Raine, 410 So.2d 931 (Fla. 4th DCA 1981), affirmed, 443 So.2d 944 (Fla.1983); Walraff v. T.G.I. Friday’s Inc., 490 So.2d 50 (Fla.1986); and Flanzbaum v. Stans Lounge, 377 So.2d 750 (Fla. 4th DCA 1979).
Reversed and remanded.
ANSTEAD, WALDEN and STONE, JJ., concur.